           Case 1:16-cv-03163-SMJ                  ECF No. 75        filed 06/26/20        PageID.1477 Page 1 of 1
AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                              FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


      CASCADE NATURAL GAS CORPORATION,
            a Washington Corporation,
                                                                                                               Jun 26, 2020
                                                                     )                                             SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:16-cv-3163-SMJ
  INTERNATIONAL CHEMICAL WORKERS UNION                               )
        COUNCIL/UFCW LOCAL 121-C,                                    )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: The Report and Recommendation, ECF No. 73, is ADOPTED in its entirety. Defendant’s Motion for Summary
’
              Judgment, and to Remand Remaining Damage Issues to Arbitrator, ECF No. 59, is GRANTED. Defendant’s Motion to
              Strike, ECF No. 66, is DENIED AS MOOT. This matter is REMANDED to the Arbitrator for resolution of remaining
              issues regarding damages. Judgment entered for Defendant.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                                                                             on a motion for
      summary judgment and to remand.


Date: 6/26/2020                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Tonia Ramirez
                                                                                          (By) Deputy Clerk

                                                                            Tonia Ramirez
